Exhibit REPORT OF INTERNAL INVESTIGATION TO THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DYADIC INTERNATIONAL, INC. Submitted by: Moscowitz & Moscowitz, P.A. 1111 Brickell Avenue, Suite 2050 Miami, FL Phone: (305) 379-8300 Fax: (305) 379-4404 DATE: August 15, 2007 Table Of Contents TABLE OF CONTENTS Page I.Independence and Scope of the Investigation 3 II.Background Information 3 III.The Course of the Investigation 9 A. Interviews 9 B.Dyadic document reviews 11 C.Auditor document reviews 11 D.Computer forensics 11 IV.Our Conclusions 12 V.Legal Analysis 14 VI.Our Factual Findings 17 A. Knowledge of Improprieties at Puridet 17 B.Emalfarb's Failure to Investigate and ReportWhistleblower e-mails 36 C.Emalfarb's Failure To Report Related Parties To Puridet And Dyadic Auditors 41 D.Emalfarb's Position Regarding his Knowledge of and Response to Improprieties at Puridet 48 1)Improprieties at Puridet at the Time of the Acquisition 51 2)South Dragon 51 3)The 2003-2004 Whistleblower e-mails 54 4)Pui Shing 59 2 Table Of Contents FROM: Moscowitz & Moscowitz, P.A. COPY 10 TO: Audit Committee of the Board of Directors Dyadic International, Inc. DATE: August 15, 2007 SUBJECT: Report of Internal Investigation This report is subject to both attorney/client privilege and work product protection. I.Independence and Scope of the Investigation Moscowitz & Moscowitz, P.A., was engaged by the Audit Committee1 of the Board of Directors of Dyadic International, Inc. ("Dyadic" or "the Company") on May 14, 2007, to conduct an investigation as a result of its receipt of allegations of improprieties in the operations and financial management of its wholly-owned Asian subsidiary, Puridet (Asia) Limited ("Puridet"). The Company's Board and management had determined that there was merit to those allegations and decided to abandon Puridet. The Audit Committee commissioned this investigation to determine whether any officers or employees of Dyadic participated in these improprieties and/or failed a duty to disclose them. This has been an independent investigation. Our firm had no prior attorney-client relationship with Dyadic or with any of its officers, directors, or employees.
